

EXHIBIT 10.8



[fenxlogoa02.gif]




DIRECTOR COMPENSATION POLICY


This Director Compensation Policy describes Fenix Parts’ policies with respect
to compensating the directors of Fenix Parts.


All of our directors will be reimbursed for reasonable out-of-pocket expenses
incurred in attending meetings of the board of directors or the committees
thereof, and for other expenses reasonably incurred in their capacity as
directors.


Directors Who Are Employees


Directors who are our employees or employees of any of our subsidiaries will
receive compensation only for their services as an employee of Fenix Parts or
one of our subsidiaries. They will not receive additional compensation for
serving as a director.


Non-Employee Directors


Each director who is not also one of our employees or an employee of our
subsidiaries (an “Outside Director”) will receive a fee of $1,000 for each board
meeting he or she attends (the “Per Meeting Fee”). Additionally, each Outside
Director will receive an annual cash fee. The cash fee shall equal $40,000 (the
“Annual Flat Fee”), payable quarterly, plus an additional amount based on his or
her service as a committee chair, as set forth in the following table (the
“Committee Service Fee,” and together with the Annual Flat Fee, the “Annual
Fee”). Directors who serve as committee chair on multiple committees will
receive a Committee Service Fee for service on each committee. The annual
Committee Services Fee will be as follows:
 
Annual Committee
Service Fee
Audit Committee
$
15,000


Compensation Committee
$
10,000


Nominating and Governance Committee
$
5,000





In the event that any Outside Director ceases to serve as a director at any time
prior to the next annual meeting, or an Outside Director begins his or her term
between annual meetings (e.g., to fill a vacancy), such Outside Director’s
Annual Fee will be pro rated by multiplying the amount of the Annual Fee by a
fraction, the numerator of which is the number of days he or she actually serves
as director during the applicable Election Year and the denominator of which is
365 or 366, as appropriate (the “Pro Rated Annual Fee”). An “Election Year” is
the period beginning on the date of the annual meeting of shareholders at which
directors are elected and ending on the date immediately prior to the next
annual meeting of shareholders at which directors are to be elected.


Beginning with our first annual meeting of shareholders following the completion
of the initial public offering of our common stock and for each annual meeting
thereafter, each Outside Director who is elected at an annual meeting, or who is
appointed or elected any time after the annual meeting, may




--------------------------------------------------------------------------------



EXHIBIT 10.8



choose to receive, in lieu of a cash payment, a number of shares of our common
stock (“Shares”) equal to the director’s Annual Fee plus his or her Per Meeting
Fee earned during such Election Year, divided by the average closing price of
our common stock during such Election Year.


All Shares granted hereunder will vest on the last day of of the applicable
Election Year, and will be granted pursuant to Fenix Parts’ Stock Plan in effect
at the time of the grant. Transfer of the Shares will be restricted in
accordance with applicable securities laws.


Notice of an Outside Director’s choice to receive Shares in lieu of cash must be
in writing and received by the President and CEO of Fenix Parts no later than
the 45 days prior to the first day of the applicable Election Year, provided
that any Outside Director who begins his or her term after the first day of the
Election Year shall have two weeks after his or her term begins to so notify the
President and CEO of Fenix Parts of such choice.










